En Juez Asociado Señob Aldkey,
emitió la opinión del tribunal.
Manuel García Quiñones y Juan Quirós Díaz fueron de-nunciados por el Fiscal de la Corte de Distrito de Bayamón del delito de conspiración para defraudar a Justo Brañuelas en su propiedad y habiendo sido condenados por esa corte del expresado ¿delito interpusieron el presente recurso de apela-ción alegando que la sentencia recurrida es errónea porque los hechos probados no demuestran en modo alguno, fuera de duda razonable, que los acusados cometieran el delito de conspiración por el cual han sido condenados, por lo que so-licitan su absolución. El fiscal de este tribunal está con-forme con esa alegación de los apelantes y con que los de-claremos absueltos de dicho delito.
Según la evidencia que el fiscal presentó en el juicio, el día 22 de mayo de 1933 se presentó el acusado Manuel García Quiñones en una finca que Justo Brañuelas tiene en el barrio Dajaos de Bayamón y trató con él la compra de 14 bueyes, conviniendo en que el próximo sábado, día 27, Brañuelas tu-viera reunidos los animales cerca de la carretera en un sitio donde habían de ser pesados. El día 27 volvió dicho acu-sado a la finca de Brañuelas y fueron pesados los 14 bueyes, que al precio convenido por arroba dieron un valor de $583.50, que según el dueño de las reses debía ser pagado en aquel momento. Sin embargo, habiendo manifestado García Qui-ñones a Brañuelas que no llevaba el dinero consigo pero que lo acompañara a la Central Vannina de Río Piedras en el automóvil en que viajaba porque allí ie entregaría don José *22Moran, que era conocido por Brañuelas como comprador de ganado, el dinero para pagarle los bueyes, consintió Bra-ñuelas en esa proposición, entregó los bueyes a García, quien ordenó a un peón que llevaba y a dos más que allí alquiló que cogieran el ganado y lo llevaran a Juan Quirós, el otro acusado, y salió Brañuelas con un sobrino suyo y con García para Río Piedras, donde en la Central Vanilina bajó García del automóvil, y habiéndole esperado por mucho tiempo sin que regresara volvieron los restantes para Bayamón, donde Brañuelas denunció lo que le había sucedido. Cuando a eso de las cinco de la tarde llegaban los peones a Bayamón con el ganado encontraron en un calle a Quirós quien les ordenó que lo llevaran a una finca que está contigua al pueblo, siendo visto allí el ganado por la policía esa misma tarde. Por la noche recuperó Brañuelas sus bueyes manifestándole enton-ces Quirós que los había comprado a García. Quirós al-quiló a Alejandro Ortiz para que ayudara a llevar los bueyes que estaban para llegar y le dijo que los había comprado a Manuel García en $400 y pagó los peones que los conducían. Quirós se dedica a la matanza de ganado para venta de la carne en el puesto que tiene en Bayamón y consiguiente-mente a la compra de ganado.
La prueba de la defensa de Quirós consistió en su decla-ración, según la cual está dedicado desde hace muchos años a la matanza de ganado para cuyo negocio tiene que com-prar reses por mediación de varios vendedores; que conoce al otro acusado, quien le compraba ganado cuando estaba con José Morán; y que el día a que se refieren los autos entregó por la mañana a Manuel García Quiñones $400 para unas reses que le dijo había comprado y tenía que pagar, las cuales le vendía; que otras veces había entregado dinero a Manuel García Quiñones para que le comprara reses y que le ofreció pagarle a $3 la arroba, siendo la ganancia de Manuel García Quiñones lo que él pudiera conseguir más bajo de dicho precio; y que al saber por Brañuelas que le habían robado el ganado fué en seguida donde el fiscal y *23le manifestó que él lo había comprado a Manuel García Quiñones a quien salió a buscar encontrándolo en Río Pie-dras y lo llevó al fiscal. Un testigo declaró haber visto cuando esa mañana Quirós entregó a Manuel García Quiño-nes. la expresada cantidad.
También declaró Manuel García Quiñones diciendo que Quirós le entregó $400 para un ganado que iba a comprar para Quirós y que entregó esa cantidad a Justo Brañuelas cuando su ganado le fué entregado después de ser pesado.
En el caso de El Pueblo v. Torrellas, 10 D.P.R. 542, dijo este tribunal que lo que castiga el artículo 62 del Código Penal es la. confabulación de dos o más personas para eje-cutar un acto que es ya un crimen en sí mismo o que esté expresamente prohibido por el capítulo que trata de la cons-piración. En ese artículo está penada la conspiración para estafar y defraudar a alguna persona en sus bienes por medios en sí criminales, u obtener dinero o bienes valiéndose del engaño. Y en el caso de El Pueblo v. Díaz, 22 D.P.R. 192, hemos declarado que el artículo 62 citado sólo se refiere a actos de conspiración, independientemente de si el objeto de la misma se llevó a término o no, pues son actos distintos el de la conspiración y el de la ejecución del crimen que fué objeto de ella. La conspiración puede probarse con eviden-cia circunstancial; y si siendo dos los acusados existe prueba de que uno de ellos ha-cometido el delito pero no de que existiera una confabulación entre ambos para cometerlo, los acusados deben ser absueltos del delito de conspiración por-que no hay la confabulación de dos o más personas. Pueblo v. Torrellas, supra.
En este caso existe evidencia contra Manuel García Quiñones de haber defraudado a Justo Brañuelas de propiedad suya mediante engaño, aunque no declaramos que ha come-tido ese delito porque no ha sido acusado, juzgado ni conde-nado por él. La acusación actual es por conspiración con Juan Quirós Díaz para cometerlo. Pero la prueba circuns-tancial obrante en los autos no es suficiente para declarar que *24ambos acusados son culpables de conspiración. Ni el hecho de que Quirós, que es un comprador de reses para su negocio de venta de carne, recibiera el ganado que era de Brañuelas, que después de atravesar las calles de Bayamón fué intro-ducido y dejado en terrenos contiguos al pueblo, en sitio visible; ni el que pagara los peones que condujeron de día el ganado, son circunstancias que demuestren necesariamente una conspiración entre ambos acusados, teniendo en cuenta también que Quirós dijo al policía Alers y a Brañuelas que había comprado esos bueyes en $400 a Manuel García cuando le fueron reclamados los bueyes. Por consiguiente, la prueba del fiscal, independientemente de la de las defensas no fué suficiente para declarar culpables a los apelantes del delito de conspiración, por lo que la sentencia apelada debe ser revocada y dictarse otra absolviendo a ambos acusados del expresado delito.